The first paragraph of the settlement agreement recites that the parties shall comply with the original agreement.  The second paragraph makes some changes with respect to Paragraph Six of the original agreement.  These two paragraphs are of opposite import; they are inconsistent, causing the contract to be ambiguous.
Accordingly, the evidence already submitted as to the intent of the parties may be considered by the trier of fact, and I would reverse and remand, so as to permit the trial court to perform that function.